                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Senior Judge Marcia S. Krieger

Civil Action No. 18-CV-0366-MSK-MEH

CARLOS BRITO,

       Plaintiff,

v.

DUNAHAY PROPERTIES LLLP, and
AMERICAN BLUE RIBBON HOLDINGS LLC,

       Defendants.


          OPINION AND ORDER ON MOTION FOR SUMMARY JUDGMENT


       THIS MATTER comes before the Court on the Defendants’ Motion for Summary

Judgment (# 41), the Plaintiff’s Response (# 44), and the Defendants’ Reply (# 45).       For the

reasons that follow, the Motion is denied.

                                      I.     JURISDICTION

       The Court exercises jurisdiction under 28 U.S.C. § 1331.

                                     II.     BACKGROUND1

       In this suit, Plaintiff Carlos Brito seeks injunctive relief for the Defendants’ failure to

comply with the Americans with Disabilities Act (ADA).        Dunahay Properties (Dunahay) owns

and leases the Village Inn restaurant located at 1403 Harrison Street in Colorado Springs to

American Blue Ribbon Holdings (Holdings).




1
   The Court recounts the undisputed facts and the disputed facts in the light most favorable to
Mr. Brito, the nonmoving party. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213
(10th Cir. 2002).

                                                  1
       In his Complaint (# 1), Mr. Brito brings one claim for discrimination under Title III of the

ADA for discrimination in a place of public accommodation against both Defendants.         The

Complaint identifies a number of accessibility violations.   The Defendants move for summary

judgment (# 41), stating that they have made all but two of the modifications identified in the

Complaint. The two remaining disputes concern a walkway from the public sidewalk to the

restaurant entrance and the width of restroom stalls.

                                  III.    LEGAL STANDARD

       Rule 56 of the Federal Rules of Civil Procedure facilitates the entry of a judgment only if

no trial is necessary. See White v. York Int’l Corp., 45 F.3d 357, 360 (10th Cir. 1995).

Summary adjudication is authorized when there is no genuine dispute as to any material fact and

a party is entitled to judgment as a matter of law.   Fed. R. Civ. P. 56(a). Substantive law

governs what facts are material and what issues must be determined.      It also specifies the

elements that must be proved for a given claim or defense, sets the standard of proof, and

identifies the party with the burden of proof. See Anderson v. Liberty Lobby Inc., 477 U.S. 242,

248 (1986); Kaiser-Francis Oil Co. v. Producers Gas Co., 870 F.2d 563, 565 (10th Cir. 1989).

A factual dispute is “genuine” and summary judgment is precluded if the evidence presented in

support of and opposition to the motion is so contradictory that, if presented at trial, a judgment

could enter for either party. See Anderson, 477 U.S. at 248.     When considering a summary

judgment motion, a court views all evidence in the light most favorable to the non-moving party,

thereby favoring the right to a trial. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213

(10th Cir. 2002).

       If the movant has the burden of proof on a claim or defense, the movant must establish

every element of its claim or defense by sufficient, competent evidence. See Fed. R. Civ. P.



                                                  2
56(c)(1)(A).   Once the moving party has met its burden, to avoid summary judgment the

responding party must present sufficient, competent, contradictory evidence to establish a

genuine factual dispute. See Bacchus Indus. Inc. v. Arvin Indus. Inc., 939 F.2d 887, 891 (10th

Cir. 1991); Perry v. Woodward, 199 F.3d 1126, 1131 (10th Cir. 1999). If there is a genuine

dispute as to a material fact, a trial is required. If there is no genuine dispute as to any material

fact, no trial is required. The court then applies the law to the undisputed facts and enters

judgment.

                                         IV.   DISCUSSION

       Title III of the ADA prohibits discrimination against individuals with disabilities “in the

full and equal enjoyment of public accommodations”. Spector v. Norwegian Cruise Line Ltd.,

545 U.S. 119, 128 (2005).     Generally, the failure to remove architectural barriers is

discrimination under the ADA unless removal is not readily achievable.2       42 U.S.C.

§ 12182(b)(2)(A)(iv)–(v).    Readily achievable is defined as what is “easily accomplishable and

able to be carried out without much difficulty or expense.” 42 U.S.C. § 12181(9). A plaintiff

generally bears the initial burden of production to present evidence that a suggested method of

barrier removal is readily achievable.    Colo. Cross Disability Coalition v. Hermanson Family




2
    The parties argue extensively about what legal standard applies to the alleged violations and
modifications. It is true that for new construction undertaken after the ADA was passed,
alterations made to the premises are held to a higher, more stringent standard — the “maximum
extent feasible” — not just what is readily achievable. 42 U.S.C. § 12183(a)(1)–(2); see
Roberts v. Royal Atl. Corp., 542 F.3d 363, 376 (2d Cir. 2008). There appears to be no dispute
that the building at issue was constructed in 1989 prior to the adoption of the ADA. There is a
factual dispute between the parties as whether and what renovations were made to the building
after 1992, and whether such renovations would require application of the “maximum extent
feasible” standard. Having said that, the bulk of the parties’ argument focuses on application of
the “readily-achievable” standard. As there are material factual disputes as to whether the
“readily-achievable” standard applies, and as to its application, entry of summary judgement is
not appropriate.

                                                  3
LP I, 264 F.3d 999, 1005–06 (10th Cir. 2001). The defense that removal is not “readily

achievable” is an affirmative defense, on which a defendant bears the burden of proof. Id. at

1006.

        Here, the Defendants argue that, because they have addressed all modifications identified

in Mr. Brito’s expert’s report that they can readily achieve, the case is now moot.   The Court

disagrees.

        Clearly, the modifications that the Defendants have addressed are no longer at issue, but

two disputes remain.     The Defendants contend that two modifications cannot be “readily

achieved” – restroom stalls cannot be made wheelchair accessible due to the size of the premises

and a walkway from the public sidewalk would require the elimination of four parking spaces.

Because these modifications cannot be “readily achieved”, the Defendants argue that they are not

required to make them.

        Mr. Brito has come forward with evidence in the form of his expert’s report. (# 41-2).

As to the restrooms, the report recommends reconfiguring the partitions to enlarge one stall in

compliance with the ADA.      (# 41-2 at 14.)   It estimates the cost at $2,800. As to the walkway,

the report recommends the installation of “a paved path of travel from the public sidewalk in

accordance” with ADA standards. (# 41-2 at 4.) It estimates the cost at $25 per square foot.

        The Defendants have presented contrary evidence in the form of an opinion by Holdings’

office manager, Ms. Nelson.      Her affidavit states that the restrooms cannot be reconfigured to

include both an ADA compliant stall and the required number of stalls without expansion and

wholesale renovation of the restrooms, at a cost greater than $70,000. (# 41-1 ¶ 6(a)). As to the

walkway, she states that an accessible path of travel would have to pass through the landscaped area

on the south end of the parking lot, requiring the removal and replacement of both landscaping and

irrigation equipment.    Additionally, s u c h path of travel would need to be elevated to provide

                                                 4
accessibility, leading more than one hundred feet across the parking lot, requiring the removal of

at least four parking spaces and requiring substantial amounts of concrete work.         She states

t h a t s uch modifications would be unusually and prohibitively expensive. (# 41-1 ¶ 6(b)).

        The evidence submitted by the parties is sufficient to make the prima facie showing required

of them. At this juncture, the Court does not consider arguments as to the weight or believability of

the evidence. The conflicting evidence demonstrates a genuine dispute as to two types of facts –

what type of modifications are required to make the restrooms and path ADA compliant and at what

cost. Such factual issues are material because they bear upon whether the removal of the architectural

barriers in the restrooms and parking lot are “readily achievable”. The existence of a genuine issue of

material fact prevents entry of summary judgment. Put simply, resolution of the factual issues

requires a trial.3

                                       V.     CONCLUSION

        For the foregoing reasons, the Defendants’ Motion for Summary Judgment (# 41) is

DENIED.        The parties shall jointly contact chambers within 14 days to schedule the Final

Pretrial Conference.

        Dated this 4th day of September, 2019.

                                                       BY THE COURT:




                                                       Marcia S. Krieger
                                                       Senior United States District Judge




3 To the extent that some remedial work has not been completed,(# 41-1 ¶¶ 4–5.) , the parties
should be prepared to address it at the time of the Final Pre-trial Conference.

                                                   5
